GEORGE E. HALL, ADMINISTRATOR, ESTATE OF S. H. WOOSTER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hall v. CommissionerDocket No. 8376.United States Board of Tax Appeals10 B.T.A. 847; 1928 BTA LEXIS 4032; February 16, 1928, Promulgated *4032 George E. Hall, Esq., pro se.  A. H. Murray, Esq., for the respondent.  LITTLETON*847  The Commissioner determined a deficiency in income tax of $40.30 for the year 1923.  S. H. Wooster filed his petition asking for a redetermination of the deficiency.  He died on April 26, 1927, and this proceeding was revived in the name of his administrator.  The facts are stipulated.  *848  FINDINGS OF FACT.  During the year 1923, S. H. Wooster was a lieutenant in the United States Navy, being attached to the U.S.S. Langley as an aviator.  In his income-tax return for that year he deducted $50, which he had expended for gold lace used on his uniform.  This deduction was disallowed by the Commissioner as being a personal expense.  The petitioner also deducted from gross income for the year 1923, $934.40 representing expenses of a personal automobile used for official travel.  During the taxable year petitioner was attached to the U.S.S. Langley alongside a dock at the Navy Yard, Norfolk, Va., and the airplanes from the Langley were located at the Naval Air Station, Hampton Roads, Va.  It was necessary to make the round trip from the Navy Yard*4033  located in Portsmouth, Va., to the Naval Air Station, a distance of about twelve miles each way, at least four times a week, but it was not necessary that he use for this purpose his personal automobile.  The deduction of $934.40 was disallowed by the Commissioner as not being an ordinary and necessary business expense.  OPINION.  LITTLETON: The petitioner claims that the Commissioner erred in refusing to allow a deduction of the items of $50 and $934.40 from gross income for the year 1923.  Upon the facts submitted, the Board is of the opinion that the Commissioner correctly disallowed these deductions.  The expenditure of $50 was a personal rather than a business expense and the facts stipulated are not sufficient to warrant the Board in holding that the cost of operating petitioner's personal automobile in going from Portsmouth, Va., to the Naval Air Station at Hampton Roads, amounting to $934.40, was an ordinary and necessary business expense.  It is stipulated that it was not necessary for the petitioner to use his personal automobile and there is nothing to show that the Government did not provide Wooster with means of transportation or that the Government did not reimburse*4034  him for the expense of traveling from Portsmouth to Hampton Roads.  Judgment will be entered for the respondent.